DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the election of invention received by the office on 06 July 2022. Claims 1-20 are pending. Claims 9-20 are withdrawn as non-elected.
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 06 July 2022 is acknowledged.  The traversal is on the ground(s) that there would not be search burden to prosecute all three invention.  This is not found persuasive because the differences in scope of the different classes of invention does impose a serious search burden. For example, since the intended use or material worked upon do not further limit apparatus claims, a complete search of the elected invention (a polishing pad) and an apparatus for making a product pad would require a complete search of all the apparatuses capable of making a polishing pad, though they are not necessarily disclosed as such. Similarly, a method of making a polishing pad does not further limit the polishing pad itself. 
Applicant is reminded that should the elected invention be found allowable, rejoinder of non-elected groups may be appropriate. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0136603 to Ganapathiappan et al., made of record per applicant disclosure (‘603 hereafter).
Regarding claim 1, ‘603 teaches a polishing pad, comprising: a continuous polymer phase of polishing pad material which forms a polishing surface of the polishing pad, comprising: one or more first material domains formed of a polymerized reaction product of a first pre-polymer composition (paragraph 0013); and a plurality of second material domains formed of a polymerized reaction product of a second pre-polymer composition (paragraph 0013), wherein the second pre-polymer composition is different from the first pre-polymer composition, interfacial regions between the one or more first material domains and the plurality of second material comprise a co-polymerized reaction product of the first pre-polymer composition and the second pre-polymer composition (paragraph 0123), the plurality of second material domains are distributed in a pattern in the continuous phase of polymer material, the pattern comprising: (a) the plurality of second material domains disposed in a side-by-side arrangement with the one or more first material domains in an X-Y plane of the continuous polymer phase of polishing pad material, wherein at least one lateral dimension of one or more of the plurality second material domains is less than about 10 mm when measured in the X-Y plane; (b) the plurality of second material domains disposed in an alternating stacked arrangement with the one or more first material domains in a Z plane of the continuous polymer phase of polishing pad material, wherein at least one dimension of one or more of the plurality of second material domains is less than about 1 mm when measured in the Z plane; or c) a combination of (a) and (b), the X-Y plane is parallel to a supporting surface of the polishing pad, the Z plane is orthogonal to the X-Y plane, and the one or more first material domains and the plurality of second material domains comprise a difference in one or more material properties from one another (FIGs 5a-5c).
Regarding claim 2, ‘603 teaches the polishing pad wherein the plurality of second material domains are distributed in the side-by-side arrangement with the one or more first material domains, and at least one dimension of one or more of the plurality of second material domains is less than about 500 pm when measured in the X-Y plane (FIGs 5a-5c).
Regarding claim ,3 ‘603 teaches the polishing pad wherein the one or more material properties are selected from the group consisting of storage modulus E', loss modulus E", hardness, tan b, yield strength, ultimate tensile strength, elongation, thermal conductivity, zeta potential, mass density, surface tension, Poison's ratio, fracture toughness, surface roughness (Ra), glass transition temperature (Tg), and combinations thereof (paragraph 0024).
Regarding claim ,4 ‘603 teaches the polishing pad wherein a ratio of storage modulus between the first material domains and the second material domains is more than about 1:2 (paragraph 0024).
Regarding claim 5, ‘603 teaches the polishing pad further comprising a plurality of pore forming features interspersed within the continuous polymer phase of polishing pad material (paragraph 0137).
Regarding claim 6, ‘603 teaches the polishing pad wherein the plurality of second material domains are distributed in a pattern in the stacked arrangement with the one or more first material domains, and at least one dimension of one or more of the second material domains is less than about 1 mm when measured in the Z plane (paragraph 0085)).
Regarding claim 7, ‘603 teaches the polishing pad wherein the continuous polymer phase of polishing material is formed by sequential repetitions of: dispensing droplets of the first pre-polymer composition and droplets of the second pre-polymer composition onto a surface of a previously formed print layer; and at least partially curing the dispensed droplets of the first pre-polymer composition and the dispensed droplets of the second pre-polymer composition to form a print layer (paragraph 0015).
Regarding claim 8, ‘603 teaches the polishing pad further comprising a plurality of pore forming features interspersed within the continuous polymer phase of polishing pad material, wherein one or more of the sequential repetitions used to form the continuous polymer phase of polishing material further includes dispensing droplets of a sacrificial material or a sacrificial material precursor according to a droplet dispense pattern to form at least portions of the plurality of pore forming features (paragraph 0137).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743